Citation Nr: 1648414	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  
 
2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for lung cancer.

4.  Entitlement to service connection for renal carcinoma (claimed as kidney cancer).

5.  Entitlement to service connection for cancer of the blood (also claimed as leukemia).

6.  Entitlement to service connection for breast carcinoma.

7.  Entitlement to special monthly compensation (SMC) based on aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1947 to December 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2014 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The RO issued two statements of the case (SOC) in April 2015.  One of those SOCs addressed the rating and service connection claims on appeal.  The other addressed the SMC issue.  The Veteran filed a VA Form 9, substantive appeal, in May 2015.  In that form, the Veteran marked that he wanted to appeal all issues listed on the SOC.  He did not specific which SOC he wanted to appeal, but offered argument only as to the service connection claims.  This may mean that he only intended to appeal the SOC addressing those issues.  Nonetheless, the VA Form 9 was timely received as to both SOCs.  Thus, the Board finds that he perfected his appeal as to all issues addressed in both SOCs.  Hence, the Board has included the issue of entitlement to SMC in this decision.  

Following the RO's most recent adjudication of the case in an April 2015 SOC, additional evidence was associated with the claims file.  The record does not show that the Veteran submitted a waiver of initial RO review for this evidence.  This evidence, which consists of medical records received in October 2016, was obtained by the RO.  A waiver is not needed because the records are not relevant to the issue decided herein below appeal, and the remaining issues are being remanded, so there is no prejudice to the Veteran in proceeding.  38 C.F.R. 20.1304(c); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In May 2015, the RO denied entitlement to special monthly pension (SMP).  The following month, June 2015, the RO granted this benefit effective from March 5, 2014.  In June 2015, the RO received a notice of disagreement (NOD) from the Veteran disagreeing with the March 2015 decision denying SMP.  The Board notes that this NOD was received in June 2015, but was signed by the Veteran in May 2015.  Thus, it is clear his NOD pertained to the May 2015 RO decision denying SMP and not to the June 2015 decision awarding that benefit.  Thus, that matter is not currently on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to a higher rating for hearing loss is adjudicated herein below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected hearing loss has resulted in no worse than level II hearing impairment in the right ear and level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for assignment of an initial compensable disability rating for the Veteran's bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran is seeking a compensable disability rating for his hearing loss.  He has been assigned a noncompensable disability rating since May 14, 2014, which represents the original effective date for the award of service connection.  As the instant appeal arises from his disagreement with the initial rating assigned, the current period of appellate review begins from that date. 

Although the Board is remanding the remaining claims for multiple reasons, to include obtaining any further VA medical records, the Veteran has not sufficiently identified any other VA medical records he desires to be obtained as to the hearing loss issue.  He did not identify and authorize VA to obtain any other relevant information.  

A VA examination was conducted in September 2014.  That examination comprehensively described the severity of his bilateral hearing loss in accordance with § 4.85, and it otherwise described the functional effects caused by the Veteran's hearing disability in his daily life, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Rating Schedule

The Veteran's hearing loss disability is rated under the criteria of 38 C.F.R. § 4.85, DC 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  

Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id.  If impaired hearing is service-connected in only one ear, the non-service-connected ear will generally be assigned a Roman Numeral I.  Id. 

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.    

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

The rating schedule for evaluating hearing loss was purposely "designed to measure the best residual uncorrected hearing," and evaluations are not to be determined based on the "best corrected hearing" as measured by "improvement with hearing aids."  See 38 C.F.R. § 4.85(a); 59 Fed. Reg. 17295; 64 Fed. Reg. 25200, 25204 (1999); see also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). 

Application of the Rating Schedule

In this case, the appeal must be denied because the probative evidence shows that his hearing impairment has not risen to a compensable level as defined in the rating schedule. 

Specifically, in September 2014, the Veteran underwent a VA audiological examination.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
50
75
70
75
68
LEFT
40
40
65
60
51

Speech discrimination scores were 92 percent right ear and 94 percent left ear.  The Board notes that the VA examiner diagnosed a mixed hearing loss in the right ear.  This mixed hearing loss is encompassed within the scope of the service-connected hearing loss.   

Accordingly, charting the Veteran's audiological scores against Table VI shows a level II hearing acuity in the right ear and a level I hearing acuity in the left ear.  Charting a level II hearing loss and a level I hearing loss against Table VII results in a noncompensable rating.  (Table VIa is not for application because (a) the examiner did not certify that use of the speech discrimination test is not appropriate; (b) the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more; and (c) the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.85(c).) 

Accordingly, the criteria for assignment of a compensable rating are not met on the basis of this examination, and this is the only evidence of record showing audiologic testing results.  The examiner also noted that the Veteran's hearing loss resulted in functional impairment of "extreme pain in the right ear when loud sounds occur, have to be careful in the car with sirens, difficulty understanding background noise."  These symptoms are contemplated by the rating schedule and the zero percent rating as they are predicated on the effect of hearing loss, which is mechanically tested based on the rating criteria.

Because his hearing impairment has not risen to a compensable level as set forth in the rating schedule, a compensable schedular disability rating may not be assigned for the Veteran's bilateral hearing loss.  38 C.F.R. §§ 4.7, 4.85, 4.86.  Staged ratings are not for assignment in this case for this reason.

In November 2016, the Veteran's representative requested that the Board afford the Veteran the full benefit of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

ORDER

A compensable disability rating for bilateral hearing loss is denied.


REMAND

The Board has conducted a preliminary review of the remaining issues and has found that further evidentiary development is warranted.  

In his May 2015 VA Form 9, the Veteran expressed his belief that his cancers are a result of exposure to asbestos at Sheppard Air Force Base and Ft. Warren, Wyoming (Cheyenne).  He wrote that he was exposed to asbestos in the Air Force hangers and the Army barracks, which both had asbestos.  

The Board notes that the Veteran's duties during service included being a "bandsman."  This type of military occupational specialty (MOS) (musician) involved a "minimal" probability of asbestos exposure.  See VBA Manual M21-1, IV.ii.1.I.3.c.  Use of the MOS Handout to Determine Probability of In-Service Asbestos Exposure.  Under such circumstances, asbestos exposure for purposes of scheduling an examination should be conceded.  See VBA Manual M21-1, IV.ii.1.I.3.e.  Consideration of All Evidence in the Claims Folder in Determining In-Service Asbestos Exposure.  

Accordingly, the Board finds that a VA examination is warranted for the five service connection claims pertaining to cancers, to include obtaining a medical opinion as to their possible relationship to in-service asbestos exposure.

Remand is also needed to attempt to obtain further private (non-VA) treatment records.  For instance, a January 2016 VA medical record indicates that the Veteran had a lung biopsy at a university hospital.  Because those private records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

The claim for SMC based on aid and attendance is intertwined with the remanded issues and will also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include all non-VA doctors or hospitals who diagnosed and/or treated him for his cancers.  

Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records. This must include all records cited as "scanned in" to the electronic medical records system.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination(s) by a qualified specialist(s) to address the claimed cancers.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all cancers found extant with regard to the prostate, lungs, kidneys, and blood (leukemia).  

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to specifically include asbestos exposure? 

In answering question (b), the examiner is asked to assume that the Veteran had at least a minimal degree of asbestos exposure during service.  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


